Case 2:19-cv-06182-DSF-PLA Document 38-6 Filed 02/26/20 Page 1 of 6 Page ID #:1050



   1   Shayla Myers (SBN: 264054)
   2   Romy Ganschow (SBN: 320294)
       LEGAL AID FOUNDATION OF LOS ANGELES
   3   7000 S. Broadway, Los Angeles, CA 90003
   4
       Tel.: (213) 640-3983
       E-Mail: smyers@lafla.org
   5           rganschow@lafla.org
   6
       Attorneys for Gladys Zepeda, Miriam Zamora,
   7   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
       Marquis Ashley, and Ktown for All
   8
   9   Additional Attorneys on Next Page
  10
                                 UNITED STATES DISTRICT COURT
  11
                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13
       JANET GARCIA, GLADYS ZEPEDA,                    )   CASE NO. 2:19-cv-06182-DSF-PLA
  14   MIRIAM ZAMORA, ALI EL-BEY,                      )
                                                       )
  15   PETER DIOCSON JR, MARQUIS                       )
       ASHLEY, JAMES HAUGABROOK,                       )   DECLARATION OF PHUONG
                                                       )   NGUYEN
  16   individuals, KTOWN FOR ALL, an
       unincorporated association;                     )
  17   ASSOCIATION FOR RESPONSIBLE                     )
                                                       )
  18   AND EQUITABLE PUBLIC                            )
       SPENDING, an unincorporated                     )
  19   association                                     )
                          Plaintiff(s),                )
  20                                                   )
                     vs.                               )
  21                                                   )
                                                       )
  22   CITY OF LOS ANGELES, a municipal                )
       entity; DOES 1-7,                               )
  23                     Defendant(s).                 )
                                                       )
  24
  25
  26
  27
  28



       _________________________________________________________________________________________________
                                 DECLARATION OF PHUONG NGUYEN
Case 2:19-cv-06182-DSF-PLA Document 38-6 Filed 02/26/20 Page 2 of 6 Page ID #:1051



   1   Catherine Sweetser (SBN: 271142)
   2   Kristina Harootun (SBN: 308718)
       SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
   3   11543 W. Olympic Blvd.,
   4
       Los Angeles, CA 90064
       Tel.: (310) 396-0731
   5   Email: csweetser@sshhlaw.com
   6
              kharootun@sshhlaw.com

   7   Attorneys for Plaintiffs.
   8
       Benjamin Allan Herbert (SBN: 277356)
   9   William L. Smith (SBN: 324235)
       KIRKLAND & ELLIS LLP
  10
       555 S. Flower St., Los Angeles, CA 90071
  11   Tel.: (213) 680-8400
       Email: benjamin.herbert@kirkland.com
  12
               william.smith@kirkland.com
  13
       Attorneys for Plaintiffs Ktown for All, Ali El-Bey,
  14
       Peter Diocson Jr., Marquis Ashley, Association for Responsible
  15   and Equitable Public Spending, and Janet Garcia.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



       _________________________________________________________________________________________________
                                   DECLARATION OF PHUONG NGUYEN
Case 2:19-cv-06182-DSF-PLA Document 38-6 Filed 02/26/20 Page 3 of 6 Page ID #:1052




                       DECLARATION OF PHUONG NGUYEN
  2           1.    My name is Phuong Nguyen, and I usually go by Jane Nguyen.
  3    I have personal knowledge of the facts contained in this declaration, and if
       called to testify, I could and would testify competently as to the truth of the
       facts in this declaration.
  6          2.     I am the co-founder and a core organizer of Ktown for All.
  7           3.    Ktown for All was founded in 2018 to support the construction
  8    ofthe Bridge Home shelter in Koreatown. The mission of Ktown for All is
  9    to support unhoused residents,to form connections between housed and
 10    unhoused residents of Koreatown, and to advocate for housing and shelters
 11    and other services in the Koreatown community.
 12          4.      We meet monthly with the general membership, and we have
 13    committees that meet every other week. We also meet with other service
 14    providers in the area such as churches and the Peer Resource Center. We
  15   send members to city council meetings and neighborhood council meetings,
  16   and we organize vigils and other types of community advocacy to advance
  17   our mission. It is integral to our mission to have unhoused persons included
  18   in our meetings and participating in advocacy. The organization also does
  19   outreach to unhoused neighbors every Saturday, except for the first Saturday
 20    ofthe month when we have our general meeting.
 21           5.     One unhoused member named Muhammad moved to a new
 22    location after a cleanup, which we call a sweep, by LA Sanitation. I used to
 23    see him at 6th and Ardmore regularly before he moved. The sweep happened
 24    in August. After he moved we did not connect with him again until
 25    November. I was present when the organization connected with him again
 26    during outreach, and he told us that he moved because of the sweep. After
 27    we connected with him again, he came to a general meeting ofthe
 28    organization. This is just one example, but there are other members we have


                              DECLARATION OF PHUONG NGUYEN
Case 2:19-cv-06182-DSF-PLA Document 38-6 Filed 02/26/20 Page 4 of 6 Page ID #:1053




     also lost contact with because they moved after the sweeps. I have
     personally been present on multiple occasions where members told us they
     had moved because of sweeps.
            6.     Monitoring ofthe sweeps in our neighborhood, and organizing
     replacements for people whose belongings have been taken, takes time and
     resources away from these other advocacy activities.
            7.     We are concerned about the well-being of our unhoused
      members and neighbors. It makes it harder for them to get into housing
      when they spend their time and resources to replace survival items. The fear
     oflosing their items also keeps them from going to appointments and to our
      meetings. Monitoring the sweeps and replacing people's items is necessary
     to ensure that unhoused members can advocate for themselves, organize
      with us, and ultimately get into housing.
            8.     I had a meeting this morning at 10 AM about the Bridge Home
      Shelter with Nick Price and Nic Emmons,members of our organization, and
      representatives from United Way and a homeless service provider, about
      how we could best work to identify community members and help them go
      into the shelter. I was on my way to the meeting when I got a text that one
      of our unhoused neighbors needed help because of a clean up. Nick Price
      called me and told me that he had gotten a call from a neighbor and that they
      needed people to monitor the sweep. He,Nic, and the representative from
      United Way were all going to the clean up, and he said that we would meet
      afterward.
            9.     Instead of meeting at 10:00 AM as planned, we met around
      10:40 AM,after people finished helping our unhoused neighbor by
      monitoring the sweep and advocating for him against the property
      confiscation.


                                                  2

                            DECLARATION OF PHUONG NGUYEN
Case 2:19-cv-06182-DSF-PLA Document 38-6 Filed 02/26/20 Page 5 of 6 Page ID #:1054




            10.    My organization spends a significant amount oftime
      monitoring what is happening with the sweeps and advocating for our
      unhoused neighbors not to lose their property. Just as happened this
      morning, this time spent monitoring cuts into our time for meetings and
      organizing. We could be advocating in other ways if we did not have to
      monitor property destruction and spend time replacing people's property.
            1 1.   My organization has replaced people's property frequently. We
      often buy tents when they are taken by LA Sanitation. We also directly
      provide brooms, socks, sleeping bags, blankets, underwear, and warm
      clothes. Although we have not directly provided carts or crates, I do spend
      time in my capacity as an organizer for Ktown for All posting things that
      people lose on social media so that community members can buy and
      replace things for our unhoused neighbors. We have done that for a small
      cart and a cooler. People order the things to be delivered to a member's
      residence, and then that member takes them to the people on the street.
      There are three different members we have accepting deliveries, including
      co-founder Mike Dickerson.
            12.                                              Bettega many
                   I met an unhoused neighbor named Rachelle ef
      months ago. After we had spoken several times, she told me that she wanted
      to be a member of Ktown for All. I have brought her in the past a tarp,
      blankets, wet wipes, clothes, socks, food, and resource sheets. The resource
      sheets are a list offood pantries and showers nearby that she can go to.
            13.    Rachelle told me that the sanitation workers will not let her
      keep bins. She told me that her clothes have gotten moldy and wet from
      rain. After she told me that, Ktown for All brought her more clothes. I was
      personally present along with another member when we brought her more
      clothes.


                                                3

                            DECLARATION OF PHUONG NGUYEN
Case 2:19-cv-06182-DSF-PLA Document 38-6 Filed 02/26/20 Page 6 of 6 Page ID #:1055




            14.   I have previously bought a cot for an unhoused member of
     Ktown for All. I know that today a mattress was taken from a disabled
      unhoused neighbor and that is the type ofthing Ktown for All would pay to
      replace.


            I declare under penalty of perjury that the foregoing is true and
      correct. Executed on February 24, 2020 in Los Angeles, California



                                                    P
                                                    Lh:Ing Ngi)lflr




                                                4

                            DECLARATION OF PHUONG NGUYEN
